Case 6:14-cv-00687-PGB-LRH Document 376 Filed 03/16/20 Page 1 of 5 PageID 21345



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   PARKERVISION, INC.,

                         PLAINTIFF,
   v.                                                    CASE NO.: 6:14-cv-687-PGB-KRS

   QUALCOMM INCORPORATED,
   QUALCOMM ATHEROS, INC., HTC
   CORPORATION, and HTC AMERICA,
   INC.,

                         DEFENDANTS.

                                 JOINT MOTION TO STAY

           Plaintiff ParkerVision, Inc. (“ParkerVision”) and Defendants Qualcomm

    Incorporated and Qualcomm Atheros, Inc. (“Qualcomm”) and HTC Corporation and

    HTC America, Inc. (“HTC”) respectfully submit this Joint Motion to Stay Case. The

    National Emergency from the COVID-19 pandemic directly affects this litigation. The

    Centers for Disease Control and Prevention (CDC) has provided guidance regarding the

    appropriate response to mitigate the spread of COVID-19. Both parties and their counsel

    are undertaking mitigation measures in accordance with the CDC’s guidance, which

    impacts the ability of the parties to conduct discovery, including taking depositions,

    conducting schematic review, and collecting documents. Further, the ProSearch Secure

    Inspection facility where Qualcomm has made its schematics available for inspection

    closed last week and is presently scheduled to remain closed until at least March 28, 2020

    due to COVID-19 concerns. This unexpected closure prevents ParkerVision from

    conducting the schematic review necessary to meet the current March 20, 2020 deadline

    for serving amended infringement contentions. See Dkt. 356 at 4, n. 2 (ParkerVision


                                                1
Case 6:14-cv-00687-PGB-LRH Document 376 Filed 03/16/20 Page 2 of 5 PageID 21346



    explaining the need for access to the schematics to complete its infringement

    contentions).

           The parties therefore jointly request that the Court stay all deadlines and

    discovery responses in this case (as set forth in the Amended Case Management and

    Scheduling Order (Dkt. No. 359)) for four weeks, until April 14, 2020. As discussed

    above, this stay is necessary due to the continuing uncertainty surrounding the spread of

    COVID-19 and the necessary precautions to prevent transmission. The parties will file a

    Joint Status Report on April 14, 2020 addressing whether the situation dictates a further

    stay of all deadlines, or jointly proposing an amended schedule.




                                                2
Case 6:14-cv-00687-PGB-LRH Document 376 Filed 03/16/20 Page 3 of 5 PageID 21347



    Dated: March 16, 2020              Respectfully submitted,
                                       McKOOL SMITH, P.C.
                                       By: /s/ Douglas A. Cawley
                                       Douglas A. Cawley
                                       Texas State Bar No. 04035500
                                       dcawley@mckoolsmith.com
                                       R. Darryl Burke
                                       Texas State Bar No. 03403405
                                       dburke@mckoolsmith.com
                                       Richard A. Kamprath
                                       Texas State Bar No. 24078767
                                       rkamprath@mckoolsmith.com
                                       300 Crescent Court, Suite 1500
                                       Dallas, Texas 75201
                                       Telephone: (214) 978-4000
                                       Facsimile: (214) 978-4044
                                       Kevin L. Burgess
                                       Texas State Bar No. 24006927
                                       kburgess@mckoolsmith.com
                                       Joshua W. Budwin
                                       Texas State Bar No. 24050347
                                       jbudwin@mckoolsmith.com
                                       Leah Buratti
                                       Texas State Bar No. 24064897
                                       lburatti@mckoolsmith.com
                                       300 West Sixth Street, Suite 1700
                                       Austin, Texas 78701
                                       Telephone: (512) 692-8700
                                       Facsimile: (512) 692-8744

                                       SMITH HULSEY & BUSEY
                                       Stephen D. Busey
                                       Florida Bar Number 117790
                                       John R. Thomas
                                       Florida Bar Number 77107
                                       225 Water Street, Suite 1800
                                       Jacksonville, Florida 32202
                                       Telephone: (904) 359-7700
                                       Facsimile: (904) 359-7708
                                       busey@smithhulsey.com
                                       jthomas@smithhulsey.com


                                       ATTORNEYS FOR PLAINTIFF
                                       PARKERVISION, INC.

                                       3
Case 6:14-cv-00687-PGB-LRH Document 376 Filed 03/16/20 Page 4 of 5 PageID 21348




                                       COOLEY LLP
                                       By: /s/ Matthew Brigham
                                       Stephen C. Neal (admitted pro hac vice)
                                       E-mail: nealsc@cooley.com
                                       Matthew Brigham (admitted pro hac vice)
                                       E-mail: mbrigham@cooley.com
                                       Jeffrey Karr (admitted pro hac vice)
                                       E-mail: jkarr@cooley.com
                                       Dena Chen (admitted pro hac vice)
                                       dchen@cooley.com
                                       3175 Hanover Street
                                       Palo Alto, CA 94304
                                       Phone: (650) 843-5000
                                       Fax: (650) 849-7400

                                       Eamonn Gardner (admitted pro hac vice)
                                       egardner@cooley.com
                                       380 Interlocken Crescent, Suite 900
                                       Broomfield, CO 80021-8023
                                       Telephone: (720) 566-4000
                                       Facsimile: (720) 720-566-4099

                                       BEDELL, DITTMAR, DeVAULT,
                                       PILLANS & COXE

                                       John A. DeVault, III
                                       Florida Bar No. 103979
                                       E-mail: jad@bedellfirm.com
                                       Michael E. Lockamy
                                       Florida Bar No. 069626
                                       mel@bedellfirm.com
                                       The Bedell Building
                                       101 East Adams Street
                                       Jacksonville, Florida 32202
                                       Telephone: (904) 353-0211
                                       Facsimile: (904) 353-9307

                                       ATTORNEYS FOR DEFENDANTS
                                       QUALCOMM INCORPORATED,
                                       QUALCOMM ATHEROS, INC.,
                                       HTC CORPORATION, AND
                                       HTC AMERICA, INC.

                                       4
Case 6:14-cv-00687-PGB-LRH Document 376 Filed 03/16/20 Page 5 of 5 PageID 21349




                                 CERTIFICATE OF SERVICE

           I certify that on March 16, 2020, I electronically filed the foregoing with the Clerk

    of Court by using the CM/ECF system. I further certify that I mailed the foregoing

    document and the notice of electronic filing by first-class mail to the following non-

    CM/ECF participants: none.

                                                     /s/ Douglas A. Cawley




                                                 5
